IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                        NO. PD 0927-09

                          RICHARD CISNEROS, JR., Appellant

                                              v.

                                   THE STATE OF TEXAS

         ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
              FROM THE FOURTEENTH COURT OF APPEALS
                          HARRIS COUNTY

               P ER C URIAM. M EYERS, J. dissented.

       We have determined that our decision to grant the appellant’s petition was improvident.

Therefore, the petition is dismissed.



Delivered: October 12, 2011
Publish